Citation Nr: 1810516	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected osteoarthritis of the left knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected osteoarthritis of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for right wrist tendinitis status post fracture of the right wrist.

4.  Entitlement to an initial compensable rating for service-connected status post right index finger with deformity of distal portion of the index finger.

5.  Entitlement to an initial compensable disability rating for right eyelid skin lesion.

6.  Entitlement to an initial compensable disability rating for left eye ptosis.


7.  Entitlement to an initial compensable disability prior to May 5, 2016, for right hand carpal tunnel syndrome.

8.  Entitlement to an initial compensable disability evaluation prior to May 5, 2016, for left hand carpal tunnel syndrome.

9.  Entitlement to an initial compensable disability rating for service-connected right ear hearing loss.

10.  Entitlement to service connection for vavular heart disease.

11.  Entitlement to service connection for mole removal.

12.  Entitlement to service connection for sinus condition, to include as secondary to service-connected bilateral hearing loss.

13.  Entitlement to service connection for hemorrhoids.

14.  Entitlement to service connection for acne.

15.  Entitlement to service connection for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1996 to July 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the May 2012 and June 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran disagreed with these decisions.  See July 2012 notice of disagreement.

In July 2017, the RO issued a rating decision awarding increased initial ratings of 10 percent for the Veteran's right and left hand carpal tunnel syndrome, both effective May 5, 2016.  In a statement received in August 2017 and at a hearing before the Board in November 2017, the Veteran indicated his satisfaction with the 10 percent ratings currently assigned for his bilateral carpal tunnel syndrome.  However, he disagreed with the effective dates assigned, arguing that the 10 percent ratings for his right and left carpal tunnel syndrome should be effective from the day after his separation from service (as he had filed a Pre-Discharge Compensation Claim).  In light of the Veteran's expressed satisfaction with the ratings assigned for his right and left carpal tunnel syndrome from May 5, 2016, the Board has recharacterized the claims to reflect that he continues to disagree only with the rating assigned prior to May 5, 2016, for those disabilities.  

As mentioned directly above, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) in November 2017.  A transcript is of record.

The issues of entitlement to an initial disability rating in excess of 10 percent for service-connected osteoarthritis of the left knee, entitlement to an initial disability rating in excess of 10 percent for service-connected osteoarthritis of the right knee, entitlement to an initial compensable disability rating for service-connected right ear hearing loss and entitlement to service connection for a sinus condition, to include as secondary to service-connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right wrist tendonitis has been manifested by pain and, at most, limitation of right wrist dorsiflexion to 65 degrees and palmar flexion to 75 degrees.

2.  Throughout the appeal period, the Veteran's status post right index finger with deformity of distal portion of the index finger was manifested, at worst, by complaints of pain with cold weather well as a slight curve to the right index finger.

3.  Throughout the appeal period, the Veteran's right eyelid skin lesion has not resulted in visual or nonvisual impairments, or caused any disfigurement.

4.  Throughout the appeal period, the Veteran's left eye ptosis has not resulted in visual impairment or disfigurement.

5.  Prior to May 5, 2016, the Veteran's right carpal tunnel syndrome was manifested by mild paralysis of the median nerve.

6.  Prior to May 5, 2016, the Veteran's left carpal tunnel syndrome was manifested by mild paralysis of the median nerve.

7.  The preponderance of evidence of record supports the finding that the Veteran's current left ear hearing loss disability is etiologically related to his active service.  

8.  The evidence of record does not show that the Veteran has vavular heart disease.

9.  The evidence of record does not show that the Veteran has hemorrhoids.

10.  The evidence of record does not show that the Veteran has any residuals of mole removal.

11.  The evidence of record does not show that the Veteran has a present diagnosis of acne.
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for right wrist tendonitis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215 (2017).

2.  The criteria for a compensable disability rating status post right index finger with deformity of distal portion of the index finger have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5223, 7800-7805 (2017).

3.  The criteria for a compensable disability rating for right eyelid skin lesion have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.79, 4.118, Diagnostic Codes 6015, 7800 (2017).

4.  The criteria for a compensable disability rating for left eye ptosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321 (b) (1), 4.1, 4.2, 4.7, 4.21, Diagnostic Code 6019-7800 (2017).

5.  Prior to May 5, 2016, the criteria for a rating of 10 percent, but no higher, for service-connected right carpal tunnel syndrome were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2017).

6.  Prior to May 5, 2016, the criteria for a rating of 10 percent, but no higher, for service-connected left carpal tunnel syndrome were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2017).

7.  The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1132, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2017).  

8.  The criteria for entitlement to service connection for vavular heart disease have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

9.  The criteria for entitlement to service connection for hemorrhoids have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

10.  The criteria for entitlement to service connection for mole removal have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

11.  The criteria for service connection for acne have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The duty to notify has been met.  See April 2011 VCAA correspondence.   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations in April 2011 and May 2016.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. At 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. At 509.

Right Wrist Tendonitis

Pertaining to the Veteran's right wrist, he testified at the November 2017 Board hearing that he broke the scaphoid bone in service and was put in a cast from the knuckles all the way to the shoulder.  He indicated that he now suffered from constant pain, mostly when the weather was colder, with symptoms not being as bad when the weather was warmer.  He also indicated that his wrist became "achy" when he did a lot of computer work, but noted that he was not receiving current treatment for his right wrist.

The Veteran's service-connected right wrist tendonitis has been evaluated as 10 percent disabling pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5215, relating to limitation of motion of the wrist.  Pursuant to Diagnostic Code 5215, a 10 percent disability rating is warranted where palmar flexion is limited in line with the forearm, or where dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215. This is the maximum schedular rating based on limitation of motion of the wrist under this diagnostic code.  A higher schedular rating is only warranted when there is evidence of ankylosis. 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2017).

At the April 2011 VA examination, the Veteran reported fracturing his right wrist in 1994 but requiring no surgeries.  He stated that the scaphoid bone had low blood flow and had pain with cold and rainy day as well as holding and lifting objectives less than 30 pounds.  The wrist does not swell and he did not require assistive devices.  He also did not require medication for the condition and had no flares.

A May 2016 VA examination diagnosed the Veteran with residuals from scaphoid fracture on the right side following an injury playing softball in-service.  The examination noted the Veteran was right hand dominant.  He reported no flare-ups of the wrist and no functional loss or impairment of the joint.  On examination, his range of motion of the right wrist was 75 degrees of palmar flexion, 65 degrees of dorsiflexion, 30 degrees of ulnar deviation and 15 degrees of radial deviation.  The range of motion did not contribute to functional loss but pain was noted on examination.  No evidence of pain with weight bearing was found, as well as no objective evidence of localized tenderness or pain on palpation of the joint or associated with soft tissue, nor any evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function.  Moreover, the Veteran's muscle strength was normal in the right wrist, there was no muscle atrophy and no evidence of anklyosis.  

Throughout the appeal period, the limitation of motion caused by the Veteran's service-connected bilateral wrist tendonitis resulted in, at most, right wrist dorsiflexion to 65 degrees, with pain and right wrist palmar flexion to 75 degrees.  The Board notes the Veteran's right wrist tendonitis is receiving the highest compensation allowed for the rating of this condition (in the absence of ankylosis, which he does not have).  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  As such, an increased rating is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Right Index Finger

The Veteran testified at the November 2017 Board hearing that he suffered an injury to his index finger playing intermural softball for a military softball team when he suffered an injury to his right index finger.  He also testified that he continued to suffer from residual issues with the finger, including permanent pain with cold weather as well as a slight curve to the right index finger, but his range of motion in the finger was relatively normal.  He indicated he was right-hand dominant.  

Here, the RO has evaluated the right index finger as 0 percent disabling under Diagnostic Code 5299-5229.  Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities, and it has been rated by analogy under a closely related disease or injury. 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5229, regardless of whether it affects the major or minor hand, assigns a noncompensable rating for limitation of motion of the long or index finger with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent disability rating is assigned for limitation of motion of the long or index finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the plan, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, finger disability ratings are applicable.  38 C.F.R. § 4.69.

Pertaining to the Veteran's scar, under Diagnostic Code 7800, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.

For purposes of evaluation of under 38 C.F.R. § 4.118, the eight characteristics of disfigurement are: a scar that is five or more inches, or thirteen centimeters, in length; a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; surface contour of the scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters. 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1. VA is to consider unretouched color photographs when evaluating under these criteria.  Id.  at Note 3. 

Additionally, VA is to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under Diagnostic Code 7800.  Id. at Note 4.  Finally, the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics that are required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.  at Note 5.

Diagnostic Code 7801 applies to burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear. 38 C.F.R. § 4.118, Diagnostic Code 7801. A deep scar is one that is associated with underlying soft tissue damage. Id.  at Note 1. Diagnostic Code 7802 pertains to burn scars or scars due to other causes, not of the head, face, or neck that are superficial and nonlinear. 38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one that is not associated with underlying soft tissue damage. Id.  at Note 1. 

Pursuant to Diagnostic Code 7804, which applies to unstable or painful scars, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  at Note 1.  If one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.  Additionally, scars that are evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  Id. at Note 3. 

According to Diagnostic Code 7805, which applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, VA is to evaluate any disabling effect(s) not considered in a rating provided under such Diagnostic Codes under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

After reviewing the pertinent evidence of record, the Board finds that the Veteran's service-connected status post right index finger with deformity of distal portion of the index finger does not warrant a compensable rating under Diagnostic Code 5229.  Moreover, despite evidence that the Veteran has a scar associated with his surgical repair of his right index finger, the evidence also does not warrant a compensable rating under Diagnostic Codes 7800-7805.

An October 2012 statement from the Veteran indicated his right index finger was permanently deformed and had osteoarthritis.  He described the tip of his finger bending to the right.

A May 2016 VA examination diagnosed the Veteran with mallet finger and residual scar from excision of a pyogenic granulcoma in the palm of his right hand.  The examiner noted the Veteran's history of service connection for residuals from right index finger trauma causing dislocation and fracture to the finger.  It was splinted and healed without problem, but the Veteran could never straighten it all the way.  On examination, abnormal range of motion of the right hand was noted.  His index finger had maximum extension to 0 degrees in the metacarpophalangeal joint, 0 degrees in the proximal interphalangeal joint, and 5 degrees in the distal interphalangeal joint.  There was no gap between the pad of the thumb and the fingers and no gap between the fingers and proximal transverse crease of the hand of maximal finger flexion.  Additionally, there was no evidence of pain with use of the hand.  Further, the Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited the functional ability with repeated use over a period of time.  There was also no evidence of diminished muscle strength, muscle atrophy or ankylosis on examination.  The examiner also found that the Veteran had a scar related to his right index finger located in the palm of the right hand.  The scar measured 2.1 centimeters by .1 centimeters.  It was neither painful nor unstable.

The Board finds the evidence of record is against the Veteran's claim for a compensable disability rating for his right index finger.  The Veteran has reported pain and stiffness in his finger; however, there was no evidence of diminished muscle strength or atrophy on examination.  Moreover, there is no evidence of limitation of motion of the long or index finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the plan, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees in order to warrant a compensable, 10 percent disability rating under Diagnostic Code 5229.

The Board acknowledges that the Veteran has endorsed pain in cold weather during his hearing testimony.  However, the Veteran has not described his functional impairment during such times.  In the absence of any clinical and objective evidence that the Veteran has further functional limitation during flare-ups, the Board cannot grant any higher rating than that current assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).

Lastly, the Board has considered that skin/scar diagnostic codes provide potential compensable disability ratings.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2017).  However, here, the evidence of record does not reveal scars causing disfigurement of the head, face, or neck (Diagnostic Code 7800); scars other than the head, face, or neck that are deep or cause limited motion in an area exceeding 6 square inches or 39 sq. cm. (Diagnostic Code 7801); scars other than the head, face, or neck that are superficial, do not cause limited motion, and in an area exceeding 144 square inches or 929 cm. or greater (Diagnostic Code 7802); superficial unstable scars with frequent loss of skin covering over the scar (Diagnostic Code 7803); superficial scars that are painful on examination (Diagnostic Code 7804); or scars that causes some sort of compensable limitation of function (Diagnostic Code 7805).

For the reasons stated above, the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's status post right index finger with deformity of distal portion of the index finger with scar.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Upper Eyelid Skin Lesion and Ptosis of Left Eye

Service connection was granted in the May 2012 rating decision for right upper eyelid skin lesion and ptosis of the left eye.  Noncompensable ratings were assigned for both service-connected disabilities, effective July 1, 2011.

Regarding the mole on his upper right eyelid, the Veteran testified at the November 2017 Board hearing that he had to purposely pluck eyelashes because it caused his eyelashes to curve down and would otherwise block his vision.  Additionally, he testified that he did not have any symptoms related to his ptosis of the left eye that he wished to discuss.

The Veteran's right upper eyelid skin lesion and ptosis of the left eye are rated under Diagnostic Code 6015 and 6019, respectively.  Diagnostic Code 6015 states the benign neoplasms of the eyeball should be separately evaluated by visual impairment and nonvisual impairment, e.g., disfigurement (diagnostic code 7800) and combine the evaluations.  Diagnostic Code 6019 for ptosis states the impairment should be evaluated based on visual impairment or, in the absence of visual impairment, on disfigurement (diagnostic code 7800).

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses. When the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye, the evaluation of the poorer eye should be done using either its uncorrected or corrected visual acuity, whichever results in the better combined visual acuity. 38 C.F.R. § 4.76 (2017). 

Diagnostic Codes 6061-6066 contain the criteria to evaluate impairment of central visual acuity. 38 C.F.R. § 4.79 (2017).

Diagnostic Code 6064 establishes that impairment of central visual acuity, manifested by no more than light perception in one eye provides a minimum 30 percent rating for no more than light perception in one eye and 20/40 vision in the other eye. A 40 percent rating is warranted for 20/50 vision in the other eye, a 50 percent rating for 20/70 vision in the other eye, a 60 percent rating for 20/100 vision in the other eye, a 70 percent rating for 20/200 vision in the other eye, a 80 percent rating for 15/200 vision in the other eye, a 90 percent rating for 10/200 vision in the other eye, and a total evaluation for 5/200 vision in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6064.

Diagnostic Code 6066 establishes that a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or corrected visual acuity is 20/50 in both eyes. 38 C.F.R. § 4.79, DC 6066 (2017).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity is 20/70 in one eye and 20/50 in the other eye. Id.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/70 in both eyes; (2) corrected visual acuity is 20/100 in one eye and 20/70 in the other eye; (3) corrected visual acuity is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity is 15/200 in one eye and 20/50 in the other eye; or (5) corrected visual acuity is 10/200 in one eye and 20/40 in the other eye. Id.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/70 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/70 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/50 in the other eye. Id.

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and 20/70 in the other eye. Id.

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/100 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/100 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/100 in the other eye. Id.

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in both eyes; (2) corrected visual acuity is 15/200 in one eye and 20/200 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/200 in the other eye. Id.

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and is 15/200 in the other eye. Id.

A 90 percent disability rating is warranted for impairment of central visual acuity when corrected visual acuity is 10/200 in both eyes. Id.

Visual field defects are rated under Diagnostic Codes 6080 and 6081. See 
38 C.F.R. § 4.77. 

Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees. The normal field for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally. The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III. The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500. The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes. 38 C.F.R. § 4.76a. 

Under Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopia visual filed defects.  A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  38 C.F.R. § 4.79.

Under Diagnostic Code 6081, a 10 percent minimum rating is warranted for unilateral scotoma affecting at least one-quarter of the visual field (quadrantanopsia) or with centrally located scotoma of any size.  Alternatively, evaluate based on visual impairment due to scotoma, if that would result in a higher rating.

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25. 
38 C.F.R. § 4.77 (c).

Under Diagnostic Code 7800, scars or disfigurement of the head, face or neck, a 10 percent evaluation is contemplated when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are two or three characteristics of disfigurement.  A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.
There are eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 , as follows: Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).  Id. at Note I.

The April 2011 VA examination of the Veteran's eyes provided an impression of ptosis of the left eye and right upper eyelid skin lesion.  Regarding his ptosis of the left eye, the examiner noted the Veteran had mild upper lid ptosis of his left eye that had been constant for 10 to 15 years.  The condition was mild and asymmetric with his other eye by approximately 1 millimeter.  The examiner then noted the Veteran's right upper eyelid skin lesion appeared to be benign in his eyelash line of his right upper eyelid, indicating it was a minor issue.  Additionally, the examiner noted that the Veteran's uncorrected vision at distance in both eyes was 20/20.  His uncorrected visual acuity at near in both eyes was 20/25 but corrected acuity distance and near was both 20/20.  The examiner noted his mild presbyopia could be corrected with over the counter reading glasses.

A May 2016 VA examination diagnosed the Veteran with ptosis of the left upper lid and benign neoplasm of the upper right lid.  On examination, his visual acuity was all 20/40 or better and his pupils were 4 millimeters in diameter, round and reactive to lift.  There was no afferent pupillary defect present.  He suffered no anatomical loss, light perception only, extremely poor vision or blindness in either eye, nor an astigmatism or diplopia.  An external examination of the lids and lashes showed a lesion mid lid at the last line on the right side and left side mild ptosis.  However, his conjunctiva, cornea, anterior chamber, iris and lens were all normal.  Moreover, his internal eye examination was normal bilaterally.  While ptosis was found on examination on the left side, the examiner noted there were no decrease in visual acuity or other visual impairment and no disfigurement.  The benign lid lesion at lash line on the right upper lid was noted with no episodes of incapacitation and no functional impact for either condition.

Based on the evidence of record, the Board finds that a compensable rating for either the Veteran's right upper eyelid skin lesion or ptosis of the left eye is not warranted.  Specifically, the May 2016 VA examiner found the Veteran's ptosis of the left eye caused no decrease in visual acuity or other visual impairment and there was no disfigurement present in order to warrant a compensable rating under Diagnostic Code 6019 or 7800.  Moreover, the Veteran's right upper eyelid skin lesion did not cause any visual or non-visual impairment and again, no evidence of disfigurement was present on examination.  As such, a compensable rating under Diagnostic Code 6015 or 7800 is also not warranted.

Lastly, there is no evidence of any other disorder of the right and left eye related to service-connected disability, including detachment of the retina or vision impairment.  Thus, separate or higher ratings are not warranted under any other diagnostic code under 38 C.F.R. § 4.84a.

Bilateral Carpal Tunnel Syndrome

As explained in the Introduction, the Veteran filed a claim for bilateral carpal tunnel syndrome in March 2011.  A May 2012 rating decision granted service connection decision and assigned a noncompensable disability rating effective July 1, 2011.  Thereafter, a July 2017 rating decision increased the Veteran's bilateral carpal tunnel syndrome disability evaluation from noncompensable to 10 percent for each extremity, effective May 5, 2016.

At the November 2017 Board hearing, the Veteran testified that he was not seeking a rating higher than 10 percent for his bilateral carpal tunnel syndrome but instead argued he was entitled to an earlier effective date for the 10 percent disability rating for his bilateral carpel tunnel syndrome.  Specifically, he argued that the 10 percent rating was assigned based on a VA examination in May 2016 that properly tested his carpal tunnel syndrome and that had he been properly tested back in 2011, his higher rating would have begun at that time.  He indicated his symptoms had been the same throughout the appeal period.  

Pursuant to diagnostic Code 8515 for the dominant upper extremity and non-dominant upper extremity, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the median nerve.  A 30 percent evaluation is warranted when there is moderate incomplete paralysis of the dominant upper extremity and 20 percent for the non-dominant upper extremity.  A 50 percent rating is provided for severe incomplete paralysis of the dominant upper extremity and 40 percent for the non-dominant upper extremity. A maximum 70 percent evaluation is warranted for complete paralysis of the median nerve of the dominant upper extremity and 60 percent for the non-dominant upper extremity. 38 C.F.R. § 4.124a , Diagnostic Code 8515. 

The Board notes, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123 (2017). The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, is to be rated with a maximum equal to moderate incomplete paralysis. 
38 C.F.R. § 4.124 (2017).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 C.F.R. § 4.124a.

The words 'mild' 'moderate' and 'severe' as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.' 38 C.F.R. § 4.6 (2017). It should also be noted that use of terminology such as 'severe' by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2017).

After reviewing the pertinent evidence of record, the Board finds that the symptoms related to the Veteran's bilateral carpal tunnel syndrome more closely approximated the criteria noted for a 10 percent evaluation under Diagnostic Code 8515 as of March 2011, the date of his claim.

In this regard, the Board acknowledges the available medical evidence prior to May 2016 is limited.  However, it is not shown by the record that the Veteran experienced a worsening of symptoms in May 2016.  Rather, the competent evidence of record reflects that his bilateral carpal tunnel symptoms have been consistent throughout the entirely of the appeal period.

Specifically, the Veteran testified that he experiences constant pain.  He further indicated there have been times when the pain is unbearable to sleep at night, particularly when it is flared up.  During flares, it is difficult for him to pick up a tooth brush.  While he testified he agreed with the increased rating of 10 percent, he felt like his pain was the same as when he retired in 2011.  However, they did not do any type of testing on his arms in 2011 like the nerve doctor did in 2016.  Notably, the Veteran testified that he has had the same symptoms in 2011 that he does now.  

While limited, the aforementioned lay evidence of record supports the finding that the Veteran's symptoms have been as they were in 2016 for the entire appeal period as opposed to worsening in 2011.  Accordingly, and resolving all reasonable doubt in the Veteran's favor, the Board finds that for the period entire period on appeal, the Veteran's bilateral carpal tunnel syndrome manifested in mild paralysis of the median nerve.  As the Veteran clarified at the November 2017 Board hearing he was satisfied with the 10 percent disability rating and was only seeking an earlier effective date for that rating, the Board finds the appeal as to this issue is granted in full.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.3 (2017).  

IV.  Service Connection Claims

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss and, now, tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Left Ear Hearing

Concerning the first element, existence of a current disability, impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

A VA audiometric examination was performed in May 2016.  Pure tone auditory thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz to be 10, 15, 30, 45 and 60 respectively, in the left ear.  These findings show that the Veteran meets the criteria for a current hearing loss disability in the left ear under 38 C.F.R. § 3.385, which the examiner diagnosed as sensorineural hearing loss.  

As to the second element, the in-service incurrence, the service treatment records, show the Veteran did not have hearing loss based on VA standards.  

However, the absence of in-service evidence of a hearing loss disability during service is not fatal to the Veteran's service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, 5 Vet. App. 155 (1993).

The record does include evidence of exposure to excessive noise in service, which has been previously conceded.  In particular, his service records show he had a military occupational specialty of advanced automatic test equipment, radar test station system, acquisition manager and avionics officer. Further, at the November 2017 Board hearing, the Veteran described constant noise exposure in the form of his duties while in-service, which included work on aircraft and aircraft radar.  In this job, he testified he was exposed to a constant high pitch squeal all day.  Additionally, he indicated the noise would be present in his statement room while he slept.   

Based on the Veteran's military occupational specialties and absent any evidence to the contrary, his in-service noise exposure is conceded.  

Notwithstanding the conceded in-service noise exposure, the third element, a causal connection between the military noise exposure and the Veteran's present hearing loss must be established.  

As previously stated, a VA audiological examination was performed in May 2016.  The VA examiner indicated that the Veteran's military occupational specialties, as described above, are consistent with a high probability of noise exposure.  In comparing the Veteran's 1982 enlistment examination to the 2011 separation examination, 2011 VA examination and the current audiogram, a significant threshold shift of more than 15 dBHL was shown at the higher 3000 Hz, 4000 Hz and 6000 Hz frequencies.  Clinical literature agrees that a threshold shift of 15 dB or more at an individual frequency is significant.  Further, the examiner noted that the Court of Appeals for Veterans' Claims has held that hearing loss may be found service-connected if hearing worsened in service.

Considering the May 2016 VA examiner's positive nexus opinion as to whether his hearing loss in the left ear is related to service, the Board finds that the nexus element of the hearing loss claim is met.  

As all three elements are met for the hearing loss disability claim, the appeal must be granted as to entitlement to service connection for hearing loss in the left ear.

Vavular Heart Disease, Hemorrhoids, Mole Removal and Acne

The Veteran provided testimony at the November 2017 Board hearing regarding his service connection claims for vavular heart disease, hemorrhoids, mole removal and acne.  Regarding his vavular heart disease claim, the Veteran testified that at the end of his service in the military, he went to the emergency room, experiencing a strange sensation of his heart beating.  He stated that he could see his heart beating as well.  After tests were performed in Chesapeake, Washington, he stated he was diagnosed with a heart murmur and extra heart palpitations.  He had not sought medical treatment for the palpations since that time and reported not having experienced them in a while.  

Regarding the Veteran's claim for service connection for hemorrhoids, the Veteran testified they come and go but he had not had an issue with them lately.  He testified he did not seek treatment for hemorrhoids and would treat with over the counter medications as needed.

Next, the Veteran testified that, while nothing specific happened in service causing his moles, he had several skin tags and moles removed under his arm pits.  He had several removed from on his chest and back as well.  He further testified that he presently sees as dermatologist when he has a concern over a mole, and if needed, he has it removed.  

Lastly, as to the Veteran's claim for service connection for skin acne, he testified that he had been battling acne his whole life, including pre-service, in-service and present day.  He stated that he did not feel the acne had gotten worse during his service, but instead been the same throughout his life, with the exception of worse as a teenager.

An April 2011 VA medical examination report was completed regarding these conditions, including the historical evidence of each claimed condition.  Regarding the Veteran's heart palpitations, the examination report noted heart palpitations and multiple heartbeats which had been present for 2 to 3 years.  He reported the episodes occur with 3 to 4 month periods with a break in between.  He required no surgeries, no medications, no overnight hospitalizations and no limitations.  Additionally, the report noted the Veteran had hemorrhoids on and off for years, occurring 5 to 6 times a year.  He indicated they were triggered by strenuous work and flares last 10 days.  He used over the counter medication to relieve pain and required no surgeries and no limitations.  However, when flared, he experienced discomfort and bleeding with bowel movements.  Similarly, the April 2011 general VA examination addendum indicated the Veteran had moles removed from his back in 2005 which the scars healed well.  They were benign but he has a yearly skin check.  There were no limitations and no medication required for the removed moles.  Lastly, the examination noted the Veteran's acne had been present since he was a teenager but he required no medications.  He used over the counter facewash which helped.  While he still gets outbreaks occasionally in these areas, there was no trigger or pattern.  No specific diagnosis relating to his claimed skin acne was provided.

While VA treatment records show the Veteran underwent multiple heart tests, including an EKG, 24 hour holter, stress test and echocardiogram, there was no diagnosis regarding his heart palpations was provided.  In particular, the March 2011 24-hour Holter monitor test showed several episodes of anomalous atrial tachycardia with episodic aberrancy but otherwise, there was no evidence of any significant supraventricular or ventricular arrhythmia.  Additionally, the evidence of record fails to establish a present diagnosis relating to the Veteran's hemorrhoids, mole removal and acne.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because a diagnosis of heart palpitations, hemorrhoids, moles and acne are not shown, service connection for these conditions must be denied because a current disability is not shown by the evidence of record.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran related to these conditions, including the symptoms he experienced.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present disability of heart palpitations, hemorrhoids, miles and acne exist.  Here, the record does not demonstrate treatment for continued symptoms for these conditions.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for vavular heart disease, hemorrhoids, mole removal and acne.  Therefore, these claims are denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

An initial rating in excess of 10 percent for right wrist tendinitis status post fracture of the right wrist is denied.

An initial compensable rating for service-connected status post right index finger with deformity of distal portion of the index finger is denied.

An initial compensable disability rating for right eyelid skin lesion is denied.

An initial compensable disability rating for left eye ptosis is denied.

An initial disability evaluation of 10 percent prior to May 5, 2016, for right hand carpal tunnel syndrome is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial disability evaluation of 10 percent prior to May 5, 2016, for left hand carpal tunnel syndrome is granted, subject to the laws and regulations governing the payment of monetary awards.

Service connection for left ear hearing loss is granted.

Service connection for heart palpitations is denied.

Service connection for hemorrhoids is denied.

Service connection for mole removal is denied.

Service connection for acne is denied.


REMAND

At the November 2017 Board hearing, the Veteran testified that he has arthritis in both of his knees, but his left knee is worse.  He described having Supartz injections around 2005 and the doctor wanted to do knee surgery to repair his knee because it was not aligned correctly.  Further, the Veteran described his left knee being 40 percent bigger than his right knee and having a constant need to move it.  He indicated he cannot drive a car, sit, or sleep at night because of his knee pain.  In fact, he testified the pain is worse at night.  He is also unable to sleep on his back at night because his knee locks up and the blood circulation stops.  He was unsure of his range of motion in technical terms but described not being able to bend his knee back very far and straighten it out.  Additionally, he stated it locks at times.  The Veteran testified he is able to stand for 15 to 20 minutes at a time and suffered periods of flare-ups and swelling.  He was not receiving treatment for his knee conditions at the time.  

The most recent VA examination was performed in May 2016.  However, the examination reported the Veteran did not have flare-ups of the knee and there was no mention of locking up or swelling.  Because the Veteran's testimony as to his knee symptoms appear to be describing worsened symptoms than noted on the most recent examination, the Board finds an updated examination is necessary prior to adjudicating these claims.

The Veteran also contends that a compensable disability rating is warranted for his service-connected right ear hearing loss.  A review of the record indicates that additional development is necessary prior to adjudicating his claim.

Specifically, the Board finds that the Veteran's claim for an increased rating for right ear hearing loss is inextricably intertwined with the rating for his now service-connected left ear hearing loss.  As a result of the Board's grant of service connection for left ear hearing loss herein, the RO's subsequent assignment of a disability rating and effective date for this disability could potentially affect the rating for his already service-connected right ear hearing loss.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (holding two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. at 183.

Moreover, the Veteran contended at the Board hearing that his right ear hearing loss had worsened throughout his career, but also since his last VA examination in 2016.  In light of his contention of worsening, a VA examination is necessary to determine the present nature and severity of his right ear hearing loss prior to assigning a rating for his bilateral hearing loss.

Lastly, in regards to his sinus condition, the Veteran testified that he does not have a specific diagnosis for the condition he experienced and had not sought medical treatment outside of colds throughout his career.  However, he described experiencing a popping in his ears with an inability to equalize pressure.  Further, he testified that he experiences excessive discharge out of his left sinus, particularly when he blows his nose.  He felt the condition was related to his service, notably, related to his hearing loss.  

Because the Veteran's service treatment records confirm sinus infections in-service, and in light of the lack of a medical opinion addressing the newly advanced theory of secondary causation from the Veteran's ears, the Board finds a medical opinion is needed prior to adjudicating this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded VA examinations.  The claims file must be provided to the examiners for review in conjunction with the examinations.  The examiners are asked to accomplish the following:

	a.  Identify the present nature and severity of the Veteran's right and left knee disabilities.  

		i.  The examiner should identify the ranges of knee flexion and extension reported in degrees.  Where applicable, the range of motion studies shall address passive, active, weight bearing, and non-weight bearing ranges of motion.  The examiner shall also specify whether and to what extent there is any additional loss of knee flexion and/or extension (stated in degrees) due to any weakened movement, excess fatigability, incoordinations, flare-ups, and/or pain.  

   b.  Determine the severity of the Veteran's service-connected bilateral hearing loss.  In addition to puretone thresholds and speech recognition scores, the examiner should discuss the functional effects of the Veteran's service-connected hearing loss on his occupational and daily activities.

	c.  Provide an opinion as to whether it is at least as likely as not ( a 50 percent or greater probability) that the Veteran's bilateral hearing loss disability has caused or aggravated the Veteran's sinus condition.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A complete rationale must be provided for all opinions presented.  If any of the examiners cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.  The AOJ should then re-adjudicate the claims; including assigning a rating the bilateral service connected hearing loss.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


